Rapier Family




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 5, 2015

                                   No. 04-15-00105-CV

                              Mava HURD and Leonard Izzo,
                                     Appellants

                                             v.

                           RAPIER FAMILY FOUNDATION,
                                     Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-14969
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
      Appellants’ second motion for extension of time is GRANTED. Appellants’ brief is due
on June 15, 2015.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court